UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1018 Dreyfus Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/10 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Equity Growth Fund September 30, 2010 (Unaudited) Common Stocks98.4% Shares Value ($) Consumer Discretionary16.5% Abercrombie & Fitch, Cl. A 44,300 a 1,741,876 Amazon.com 53,800 b 8,449,828 Autoliv 50,390 3,291,979 Carnival 67,964 2,596,904 Dick's Sporting Goods 67,970 b 1,905,879 DIRECTV, Cl. A 83,580 b 3,479,435 Las Vegas Sands 87,870 b 3,062,270 Limited Brands 101,300 2,712,814 Macy's 163,680 3,779,371 NetFlix 17,870 a,b 2,897,799 Newell Rubbermaid 141,250 2,515,663 News, Cl. A 144,130 1,882,338 Nordstrom 103,960 3,867,312 Omnicom Group 53,880 2,127,182 Staples 160,520 3,358,078 Target 100,670 5,379,805 Toll Brothers 89,970 b 1,711,229 Consumer Staples10.3% Clorox 48,320 3,225,843 Costco Wholesale 54,840 3,536,632 Energizer Holdings 47,650 b 3,203,510 Estee Lauder, Cl. A 31,630 1,999,965 PepsiCo 113,790 7,560,208 Philip Morris International 167,740 9,396,795 Procter & Gamble 40,720 2,441,978 Whole Foods Market 80,490 a,b 2,986,984 Energy10.2% Cameron International 66,090 b 2,839,226 EOG Resources 24,980 2,322,391 Exxon Mobil 265,580 16,410,188 Halliburton 78,090 2,582,436 Occidental Petroleum 38,860 3,042,738 Schlumberger 105,560 6,503,552 Financial3.2% American Express 90,170 3,789,845 Prudential Financial 39,090 2,117,896 State Street 43,110 1,623,523 T. Rowe Price Group 64,790 3,243,711 Health Care11.2% Alexion Pharmaceuticals 32,850 b 2,114,226 Allergan 48,420 3,221,382 AmerisourceBergen 84,550 2,592,303 Amylin Pharmaceuticals 91,120 a,b 1,899,852 Celgene 50,200 b 2,892,022 Cerner 28,300 b 2,376,917 Edwards Lifesciences 31,010 b 2,079,221 Express Scripts 86,520 b 4,213,524 Hospira 40,280 b 2,296,363 Human Genome Sciences 73,050 b 2,176,160 Illumina 33,970 b 1,671,324 Merck & Co. 42,440 1,562,216 Pfizer 150,694 2,587,416 St. Jude Medical 61,730 b 2,428,458 Warner Chilcott, Cl. A 64,910 b 1,456,580 Zimmer Holdings 28,620 b 1,497,685 Industrial11.8% Caterpillar 111,850 8,800,358 Cooper Industries 69,140 3,383,020 Cummins 50,670 4,589,689 Dover 69,871 3,647,965 General Electric 295,450 4,801,063 Ingersoll-Rand 147,650 5,272,581 Rockwell Collins 45,600 2,656,200 United Technologies 84,480 6,017,510 Information Technology30.7% Agilent Technologies 69,440 b 2,317,213 Akamai Technologies 55,870 b 2,803,556 Amphenol, Cl. A 72,800 3,565,744 Apple 66,904 b 18,984,010 BMC Software 82,210 b 3,327,861 Cree 62,320 b 3,383,353 Google, Cl. A 20,056 b 10,545,244 Informatica 102,830 b 3,949,700 International Business Machines 78,740 10,562,184 Motorola 360,800 b 3,077,624 NetApp 53,910 b 2,684,179 Oracle 351,610 9,440,729 QUALCOMM 196,450 8,863,824 Salesforce.com 28,900 b 3,231,020 Teradata 97,520 b 3,760,371 Trimble Navigation 98,560 b 3,453,542 Visa, Cl. A 60,350 4,481,591 VMware, Cl. A 41,470 b 3,522,462 Materials4.5% Air Products & Chemicals 51,750 4,285,935 Crown Holdings 64,170 b 1,839,112 Freeport-McMoRan Copper & Gold 65,650 5,605,854 Mosaic 56,990 3,348,732 Total Common Stocks (cost $272,549,029) Other Investment1.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,938,000) 3,938,000 c Investment of Cash Collateral for Securities Loaned1.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $5,697,847) 5,697,847 c Total Investments (cost $282,184,876) 101.3% Liabilities, Less Cash and Receivables (1.3%) Net Assets 100.0% a Security, or portion thereof, on loan. At September 30, 2010, the market value of the fund's securities on loan was $4,669,804 and the market value of the collateral held by the fund was $5,697,847. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2010, the aggregate cost of investment securities for income tax purposes was $282,184,876. Net unrealized appreciation on investments was $54,306,029 of which $56,222,341 related to appreciated investment securities and $1,916,312 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 323,563,079 - - Equity Securities - Foreign+ 3,291,979 - - Mutual Funds 9,635,847 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Mid-Cap Growth Fund September 30, 2010 (Unaudited) Common Stocks97.3% Shares Value ($) Consumer Discretionary11.4% Apollo Group, Cl. A 36,590 a 1,878,896 Coach 59,170 2,541,943 Expedia 66,200 1,867,502 Marriott International, Cl. A 75,590 2,708,390 PetSmart 79,520 2,783,200 Williams-Sonoma 78,740 2,496,058 Consumer Staples8.0% Clorox 35,660 2,380,662 Estee Lauder, Cl. A 27,540 1,741,354 Hansen Natural 37,820 a 1,763,168 Mead Johnson Nutrition 42,020 2,391,358 Whole Foods Market 48,940 a 1,816,163 Energy5.0% Cameron International 57,250 a 2,459,460 Concho Resources 30,050 a 1,988,408 Continental Resources 40,230 a 1,865,063 Exchange Traded Funds5.9% IShares Russell 2000 Index Fund 117,770 b 5,867,301 Powershares QQQ 32,570 b 1,598,210 Financial8.6% Arch Capital Group 28,530 a 2,390,814 Huntington Bancshares 294,880 1,671,970 KeyCorp 315,030 2,507,639 New York Community Bancorp 142,560 2,316,600 Och-Ziff Capital Management Group, Cl. A 127,240 1,895,876 Health Care14.1% Alexion Pharmaceuticals 33,690 a 2,168,288 Allscripts Healthcare Solutions 123,840 a 2,287,325 AmerisourceBergen 53,730 1,647,362 IDEXX Laboratories 28,040 a,b 1,730,629 Illumina 38,540 a,b 1,896,168 Patterson 58,340 1,671,441 Resmed 55,300 a 1,814,393 Universal Health Services, Cl. B 45,410 1,764,633 Varian Medical Systems 44,190 a 2,673,495 Industrial12.3% Aecom Technology 72,634 a 1,762,101 AMETEK 52,610 2,513,180 Flowserve 21,650 2,368,943 IDEX 55,880 1,984,299 Jacobs Engineering Group 43,030 a 1,665,261 Roper Industries 51,110 3,331,350 Stericycle 26,950 a 1,872,486 Information Technology21.8% Amphenol, Cl. A 39,300 1,924,914 Analog Devices 60,430 1,896,293 Baidu, ADR 29,430 a 3,020,107 BMC Software 45,920 a 1,858,842 Broadcom, Cl. A 45,720 1,618,031 Cognizant Technology Solutions, Cl. A 38,590 a 2,487,897 Cypress Semiconductor 148,950 a 1,873,791 Dolby Laboratories, Cl. A 25,370 a 1,441,270 FactSet Research Systems 22,150 1,797,029 Harris 41,400 1,833,606 QLogic 108,730 a 1,917,997 Salesforce.com 15,110 a 1,689,298 Teradata 52,760 a 2,034,426 VeriSign 62,780 a 1,992,637 Materials6.2% CF Industries Holdings 18,390 1,756,245 FMC 26,780 1,832,020 Royal Gold 49,380 2,461,099 Titanium Metals 89,140 a 1,779,234 Telecommunication Services4.0% American Tower, Cl. A 44,170 a 2,264,154 Sprint Nextel 590,650 a 2,734,710 Total Common Stocks (cost $107,010,278) Other Investment2.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,395,000) 3,395,000 c Investment of Cash Collateral for Securities Loaned4.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $6,033,342) 6,033,342 c Total Investments (cost $116,438,620) 104.8% Liabilities, Less Cash and Receivables (4.8%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2010, the market value of the fund's securities on loan was $5,902,325 and the market value of the collateral held by the fund was $6,033,342. c Investment in affiliated money market mutual fund. At September 30, 2010, the aggregate cost of investment securities for income tax purposes was $116,438,620. Net unrealized appreciation on investments was $15,284,711 of which $16,811,696 related to appreciated investment securities and $1,526,985 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Information Technology 21.8 Health Care 14.1 Industrial 12.3 Consumer Discretionary 11.4 Financial 8.6 Consumer Staples 8.0 Money Market Investments 7.5 Materials 6.2 Exchange Traded Funds 5.9 Energy 5.0 Telecommunication Services 4.0  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 11,809,371 - - Equity Securities - Foreign+ 3,020,107 - - Mutual Funds/Exchange Traded Funds 16,893,853 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 22, 2010 By: /s/ James Windels James Windels Treasurer Date: November 22, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
